AMENDMENT NO. 1 to

WAIVER AGREEMENT







To:

Gryphon Master Fund, L.P.

GSSF Master Fund, LP

Lonestar Partners, L.P.

WS Opportunity International Fund Ltd.

WS Opportunity Fund (QP), L.P.

WS Opportunity Fund, L.P.

Renaissance US Growth Investment Trust PLC

BFS US Special Opportunities Trust PLC

Enable Growth Partners, LP

Enable Opportunity Partners, LP

Gamma Opportunity Capital Partners L.P.

Bushido Capital Master Fund L.P.

Cordillera Fund, LP

Newgrange Partners, LP

Whalehaven Capital Fund Limited

ABS SOS-Plus Partners Ltd.

Regenmacher Holdings, Ltd.

Iroquois Master Fund Ltd.

(individually a “Holder” and collectively, the “Holders”)




This AMENDMENT No. 1, dated November 30, 2006 (the “Amendment”), to the WAIVER
AGREEMENT (the “Agreement”) dated as of July 12, 2006 is entered into among each
of the above-named Holders and Consolidated Energy, Inc., a Wyoming corporation
(the “Company”).  Capitalized terms not otherwise defined here shall have the
meaning ascribed thereto in the Agreement.




IN CONSIDERATION of the mutual covenants contained in this Amendment, and for
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the Company and each Holder agrees as follows:




1.

The first and second sentences of Section 3 of the Agreement are hereby amended
to read as follows:




“Each Holder hereby forfeits any and all accrued but unpaid liquidated damages
through February 28, 2007 that may have been or may be required to be made by
the Company to such Holder under Section 9 of the Registration Rights Agreement
dated February 24, 2005, or Section 8(d) of the Registration Rights Agreement
January 13, 2006, as the case may be, between the Company and such Holder which
liquidated damages arise from the failure of the Company to file, or the
Securities and Exchange Commission to declare effective, in a timely manner, any
registration statement required to be filed by the Company for the benefit of
such Holder thereunder.  Each Holder hereby waives payment in cash of any and
all liquidated damages that accrue after February 28, 2007, and agrees that
after February 28, 2007 the Company may pay such accrued but unpaid liquidated
damages to such Holder in “unregistered” Common Stock.  Notwithstanding anything
herein to the contrary, each Holder hereby forever waives and forfeits any and
all liquidated damages that accrue after February 28, 2007, if the failure to
have the registration statement (the “Registration Statement”) providing for the
registration of shares of Common Stock under the Registration Rights Agreement
dated February 24, 2005 and the Registration Rights Agreement dated January 13,
2006 declared effective at any time after February 28, 2007 is due solely to
limitations on the number of securities that may be included in the Registration
Statement under Rule 415 promulgated under the Securities Act of 1933, as
amended, and the interpretation of said rule by the Securities and Exchange
Commission.”




2.

Effective on the date hereof, Section 5(d) of the Forbearance Agreement dated
January 13, 2006 is hereby amended to read as follows:




“Section 1 “Definitions” of the Note is hereby amended by changed the definition
of “Conversion Price” to read “$0.30.”




Effective on the date hereof, Section 5(l) of the Forbearance Agreement dated
January 13, 2006 is hereby amended to read as follows:




“The definition of “Exercise Price” in the first paragraph of the Warrants is
hereby amended to read “$0.30.”




Effective on the date hereof, the definition of conversion price in Section 1 of
the 8% Senior Secured Convertible Note dated January 13, 2006 (the “8% Notes”)
is hereby amended to read as follows:




““Conversion Price” means $0.30, subject to adjustment as set forth herein.”




Effective on the date hereof, all warrants issued in connection with the 8%
Notes is hereby amended to read as follows:




“The definition of “Exercise Price” in the first paragraph of the Warrants is
hereby amended to read “$0.30.”




3.

The Company shall file a proxy or information statement with the Securities and
Exchange Commission (the “Commission”) no later than 60 days after the
registration statement on Form SB-2 that the Company is currently in the process
of amending in response to the Commission’s comments is declared effective by
the Commission, and use its best efforts to obtain, no later than 60 days after
the initial filing of such proxy or information statement, such approvals of the
Company’s shareholders as may be required to issue all of the shares of Common
Stock issuable upon conversion or exercise of, or otherwise with respect to, the
6% Notes and 8% Notes or any warrants issued to any Holder in connection with
the 6% Notes or the 8% Notes in accordance with Wyoming law and any applicable
rules or regulations of the Pinksheets and/or Nasdaq, either through a reverse
stock split of the Common Stock or an increase in authorized capital (the
“Shareholder Approval”).  The Company shall comply with the filing and
disclosure requirements of Section 14 under the 1934 Act in connection with the
Shareholder Approval.




4.

Except as specifically set forth herein, the Agreement is ratified and confirmed
in all respects.




IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.




CONSOLIDATED ENERGY, INC.







By: /s/Joseph Jacobs

Name:

Joseph Jacobs

Title:

COO










[SIGNATURES OF HOLDERS CONTINUE ON FOLLOW PAGES]











“Collateral Agent”:




GRYPHON MASTER FUND, L.P.




By:  Gryphon Partners, L.P., its General Partner




By:  Gryphon Management Partners, L.P., its General Partner




By:  Gryphon Advisors, L.L.C., its General Partner







By: /s/ E.B. Lyon, IV

E.B. Lyon, IV, Authorized Agent







GRYPHON MASTER FUND, L.P.

By:  Gryphon Partners, L.P., its General Partner




By:  Gryphon Management Partners, L.P., its General Partner




By:  Gryphon Advisors, L.L.C., its General Partner







By: /s/ E.B. Lyon, IV

E.B. Lyon, IV, Authorized Agent

Amount of Senior Debt:







GSSF MASTER FUND, LP




By:  Gryphon Special Situations Fund, LP, its General Partner




By:  GSSF Management Partners, LP, its General Partner




By:  GSSF, LLC, its General Partner







By: /s/ E.B. Lyon, IV

E.B. Lyon, IV, Authorized Agent







[SIGNATURES OF HOLDERS CONTINUE ON FOLLOW PAGES]





2










LONESTAR PARTNERS, L.P.




By:  Lonestar Capital Management, LLC, its General Partner







By:/s/Yedi Wong

Yedi Wong, Manager

 




WS OPPORTUNITY INTERNATIONAL FUND, LTD.




By:  WS Ventures Management, L.P., as agent and attorney-in-fact




By:  WSV Management, LLC, its General Partner







By:/s/Reid S. Walker

Reid S. Walker, Member







WS OPPORTUNITY FUND (QP), L.P.




By:  WS Ventures Management, L.P., its General Partner




By:  WSV Management, LLC, its General Partner







By:/s/Reid S. Walker

Reid S. Walker, Member

 




WS OPPORTUNITY FUND, L.P.




By:  WS Ventures Management, L.P., its General Partner




By:  WSV Management, LLC, its General Partner







By:/s/Reid S. Walker

Reid S. Walker, Member

 







[SIGNATURES OF HOLDERS CONTINUE ON FOLLOW PAGES]











3










RENAISSANCE US GROWTH INVESTMENT TRUST PLC







By:/s/Russell Cleveland

Russell Cleveland, Director

 




BFS US SPECIAL OPPORTUNITIES TRUST PLC







By:/s/Russell Cleveland

Russell Cleveland, Director




Amount of Senior Debt:




ENABLE GROWTH PARTNERS, L.P.




By:  ___________________________, its General Partner







By:/s/Brendan O’Neil

Brendan O’Neil, Principal

 




ENABLE OPPORTUNITY PARTNERS, L.P.







By:  ___________________________, its General Partner







By:/s/Brendan O’Neil

Brendan O’Neil, Principal

 







[SIGNATURES OF HOLDERS CONTINUE ON FOLLOW PAGES]

















4










GAMMA OPPORTUNITY CAPITAL PARTNERS, L.P.




By:  ___________________________, its General Partner







By:/s/Jonathan P. Knight

Jonathan P. Knight, President/Director







BUSHIDO CAPITAL MASTER FUND, L.P.




By:  Bushido Capital Partners, Ltd., its General Partner







By:/s/Christopher Rossman

Christopher Rossman, Managing Director

 




CORDILLERA FUND L.P.




By: ACCF Gen Par, L.P., its General Partner




By: Andrew Carter Capital, Inc., its General Partner







By:/s/James P. Andrew

James P. Andrew, Co-CEO



















[SIGNATURES OF HOLDERS CONTINUE ON FOLLOW PAGES]

















5










NEWGRANGE PARTNERS LP







By:

Michael H. Scholten, Managing Partner

 




WHALEHAVEN CAPITAL FUND LIMITED







By:/s/Evan Schemenauer

Evan Schemenauer, Director

 




ABS SOS-PLUS PARTNERS, LTD.







By:/s/Jonathan P. Knight

Jonathan P. Knight, President/Director

 




REGENMACHER HOLDINGS, LTD.







By:/s/Jonathan P. Knight

Jonathan P. Knight, President/Director




Amount of Senior Debt:




IROQUOIS MASTER FUND LTD.







By:

Joshua Silverman, Authorized Signatory














6








